                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


DEREK ARTHUR TABBERT,

                       Plaintiff,

               v.                                              Case No. 20-C-411

GREEN BAY MEDICAL STAFF,

                       Defendant.


                                      SCREENING ORDER


       Plaintiff Derek Tabbert, who is currently serving a state prison sentence at Green Bay

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. This matter comes before the court on Plaintiff’s

motion for leave to proceed without prepaying the full filing fee and to screen the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff filed a certified copy of

his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2). Upon review of the trust account

statement, the court concluded it would not require Plaintiff to pay an initial partial filing fee and

advised that, if Plaintiff wished to voluntarily dismiss this action, he must do so on or before April

16, 2020. To date, Plaintiff has not voluntarily dismissed this action. Therefore, the court will




    Case 1:20-cv-00411-WCG Filed 04/20/20 Page 1 of 6 Document 7
grant Plaintiff’s motion for leave to proceed without prepaying the filing fee and screen the

complaint.

                                 SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A

claim is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson

ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The court accepts the factual allegations as true and liberally construes them in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                                     THE COURT’S ANALYSIS

       Plaintiff alleges that, while he was housed at Green Bay Correctional Institution, he was

refused medical treatment by all medical staff for a serious blood clot disorder in his right leg. He




                                                 2

    Case 1:20-cv-00411-WCG Filed 04/20/20 Page 2 of 6 Document 7
claims that, as a result, the medical staff are putting his life in serious danger. He requests that

each medical staff member pay him $50,000.00.

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty.

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff asserts in his complaint that the

“Green Bay Medical Staff” denied him medical care. The Eighth Amendment prohibits “cruel

and unusual punishments” and imposes a duty on prison officials to take reasonable measures to

guarantee an inmate’s safety and to ensure that the inmate receives adequate medical care.

Farmer v. Brennan, 511 U.S. 823, 832 (1994). Prison officials violate the Constitution if they are

deliberately indifferent to a prisoner’s serious medical needs. Id. (citing Estelle v. Gamble, 42

U.S. 97, 103 (1976)). To state a claim based on deficient medical care, a plaintiff must

demonstrate that he had an objectively serious medical condition and that the defendants were

subjectively aware of and consciously disregarded that condition. Id. at 837. A medical need is

considered sufficiently serious if the prisoner’s condition “has been diagnosed by a physician as

mandating treatment or . . . is so obvious that even a lay person would perceive the need for a

doctor’s attention.” Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011) (citation omitted).

       Plaintiff’s claim against the medical staff is too vague to survive threshold review because

the complaint does not allow the defendants or the court to understand what each defendant is

alleged to have actually done or not done that caused Plaintiff injury. While Plaintiff may use

“John Doe” or “Jane Doe” to refer to parties whose names are unknown, he must still follow Rule

8 of the Federal Rules of Civil Procedure and include a short and plain statement of his claim



                                                 3

    Case 1:20-cv-00411-WCG Filed 04/20/20 Page 3 of 6 Document 7
against each defendant. In other words, Plaintiff must allege the who, what, when, and where of

his claim by describing the unknown defendants, identifying the dates and times that he

encountered the unknown defendants, and stating what injury or damage the unknown defendants’

actions actually caused Plaintiff. The essential function of a complaint is to provide such notice,

see Federal Rule of Civil Procedure 8(a), and the defendants should not be forced to incur the cost

of defending themselves in a federal lawsuit absent some indication that Plaintiff has a cognizable

federal claim and enough information so the defendants know what his claim is about.

       If Plaintiff wants to proceed, he must file an amended complaint curing the deficiencies

in the original complaint as described herein. Such amended complaint must be filed on or before

July 20, 2020. Failure to file an amended complaint within this time period may result in

dismissal of this action.

       Plaintiff is advised that the amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended complaint supersedes the

prior complaint and must be complete in itself without reference to the original complaint. See

Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir.

1998). In Duda, the appellate court emphasized that in such instances, the “prior pleading is in

effect withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation

omitted). If an amended complaint is received, it will be screened pursuant to 28 U.S.C. § 1915A.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that on or before July 20, 2020, Plaintiff shall file an

amended pleading curing the defects in the original complaint as described herein.




                                                4

    Case 1:20-cv-00411-WCG Filed 04/20/20 Page 4 of 6 Document 7
       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C.

§ 1915(b)(2). The payments shall be clearly identified by the case name and number assigned to

this action. If Plaintiff is transferred to another institution, the transferring institution shall

forward a copy of this Order along with Plaintiff’s remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is located.

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, Plaintiff

shall submit all correspondence and case filings to institution staff, who will scan and e-mail

documents to the court. The Prisoner E-Filing Program is in effect at Columbia Correctional

Institution, Dodge Correctional Institution, Green Bay Correctional Institution, Oshkosh

Correctional Institution, Waupun Correctional Institution, and Wisconsin Secure Program

Facility. If Plaintiff is no longer incarcerated at a Prisoner E-Filing Program institution, he will

be required to submit all correspondence and legal material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.




                                                 5

    Case 1:20-cv-00411-WCG Filed 04/20/20 Page 5 of 6 Document 7
       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Green Bay, Wisconsin this 20th day of April, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court - WIED




                                                  6

    Case 1:20-cv-00411-WCG Filed 04/20/20 Page 6 of 6 Document 7
